Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the molar ratio of metal in the pre-cursor of the plasmonic material to metal in the pre-cursor of the reactive component" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim as no metal(s) exist in claim 1.
The remaining claims depend from the instant claims and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 2, the instant claim is dissolving a pre-cursor of a plasmonic material and a pre-cursor of a reactive component into a solution to form the precursor solution.  Claim 1 is to a solution containing the two components and therefore the instant claim does not further limit claim 1 as both components have already been dissolved to form the solution as the definition of a solution is to dissolve one component into another.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearer et al. (NPL, PNAS v113, no.32, pp 8916-8920, 2016) hereafter Swearer and further in view of Khan et al. (WO 2017/037599) hereafter Khan refer to US 2018/0243727 and Yazid et al. (NPL, Turk. J. Chem., v34, no.4, pp 639-650, 2010) hereafter Yazid.
	Considering Claims 1 and 2, Swearer discloses plasmonic heterometallic nano antenna-reactor complexes to be utilized for photocatalysts comprising a reactive palladium catalyst and plasmonic aluminum nanocrystal antenna wherein the palladium is coupled with the aluminum antenna (Abstract, pg 8916 to 8919).
	Swearer does not discuss a method of making. 
	Khan discloses a photocatalyst [0002] and method of making wherein the photocatalyst comprises an electrically conductive material (reactive) such as gold, ruthenium, rhenium, rhodium, palladium, silver, osmium, iridium, platinum or combinations thereof with a titania shell [0006] and [0076].  Applicant’s disclosure establishes gold and silver as plasmonic materials and palladium, platinum, ruthenium, rhodium, titanium and iridium as reactive components.  
	Khan further discloses that the photocatalyst can be produced using known catalyst preparation methods such as precipitation/co-precipitation [0071] with precursors comprising metal salts [0007] and [0078] although Khan does not disclose the particular formulation steps.
	Yazid discloses a method of forming gold nanoparticles on a zinc oxide support by the deposition-precipitation method.  The method steps generally comprise:
Forming a pre-cursor solution comprising gold (plasmonic) and zinc oxide,
Inducing precipitation,
Collecting the precipitate,
Heat treating the precipitate.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the generalized precipitation method of Yazid in the precipitation method of Swearer to form a photocatalyst with the plasmonic component coupled to the reactive component.
Considering Claim 3, the significance of Swearer, Khan and Yazid as applied to Claim 1 is explained above.
Swearer discloses that the composition is useful as a catalyst (Abstract) but does not disclose the use of a support.
Khan discloses a mixture of gold and ruthenium [0006] which represents a plasmonic component and a reactive component as discussed above.  Khan further discloses the use of a titania support with the final component formed via precipitation/co-precipitation [0071] with the titania formed by a sol-gel method [0063] which is known by the ordinary artisan as utilizing a precursor.
The sol-gel process is a more chemical method (wet chemical method) for the synthesis of various nanostructures, especially metal oxide nanoparticles. In this method, the molecular precursor (usually metal alkoxide) is dissolved in water or alcohol and converted to gel by heating and stirring by hydrolysis/alcoholysis.
Wikipedia
Yazid discloses that the support may be formed from a precursor (Pg. 641).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine the support precursor with the plasmonic and reactive precursors when forming a composition by precipitation to provide for more intimate contact.
Considering Claims 4 and 5, the significance of Swearer, Khan and Yazid as applied to Claim 1 is explained above.
	As discussed above, Swearer does not disclose the particulars of forming the photocatalyst.
Yazid discloses the use of sodium carbonate and sodium hydroxide (alkali metal hydroxide) for precipitating (Pg 641).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a base to synthesis the photocatalyst of Swearer as taught by Yazid.
Considering Claim 6, the significance of Swearer, Khan and Yazid as applied to Claim 1 is explained above.
Swearer does not disclose the method of forming the disclosed photocatalyst.
Khan discloses that a titania salt is utilized (reactive component) (Example 2) while Yazid discloses the use of zinc, silver and gold (Plasmonic) salts to prepare the catalysts (Pg 641).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize salt precursors to form the photocatalyst of Swearer as taught by both Khan and Yazid.
Considering Claim 7, the significance of Swearer, Khan and Yazid as applied to Claim 1 is explained above.
Swearer discloses that the reactive component, palladium, is significantly less than the aluminum (reactive component) (Fig. 1) and refers to the palladium as “palladium islands” (Results) which is interpreted as meeting the limitation.
Considering Claim 8, the significance of Swearer, Khan and Yazid as applied to Claims 1 and 3 is explained above.
Swearer discloses that the reactive component, palladium, is significantly less than the aluminum (reactive component) (Fig. 1) and refers to the palladium as “palladium islands” (Results) but does not disclose a separate support.
Yazid discloses that a support may be formed from a precursor (Pg. 641) wherein the support is the majority of the combined composition wherein a solution of HAuCl4 (4.2 x 10  -3 M) is combined with 1 gram of support) (Pg, 641, Preparation of Au/ZnO).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Swearer, Khan and Yazid as applied to Claim 1 is explained above.
Swearer does not disclose annealing.
Khan discloses that the photocatalyst is calcined (annealing) at 500°C [0076] thereby falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the temperature of Khan to anneal the photocatalyst of Swearer.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearer et al. (NPL, PNAS v113, no.32, pp 8916-8920, 2016) hereafter Swearer in view of Khan et al. (WO 2017/037599) hereafter Khan refer to US 2018/0243727 and Yazid et al. (NPL, Turk. J. Chem., v34, no.4, pp 639-650, 2010) hereafter Yazid as applied to Claim 1 and further in view of Trudel et al. (US 2014/0213441) hereafter Trudel.
	Considering Claim 9, the significance of Swearer, Khan and Yazid as applied to claim 1 is explained above.
	Swearer does not disclose the fabrication conditions of the disclosed photocatalyst.
	Trudel discloses a composition useful as a photocatalyst [0053] wherein various treatments may optimize or tune the composition’s properties such as annealing at selected temperatures and under oxidizing or reducing atmospheres [0050] making these conditions result effective variables.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine whether annealing in an oxidative or reducing atmosphere leads to improved performance through routine experimentation.
Claim 11, 13, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearer et al. (NPL, PNAS v113, no.32, pp 8916-8920, 2016) hereafter Swearer and further in view of Khan et al. (WO 2017/037599) hereafter Khan refer to US 2018/0243727 and Yazid et al. (NPL, Turk. J. Chem., v34, no.4, pp 639-650, 2010) hereafter Yazid.
	Considering Claim 11, Swearer discloses plasmonic heterometallic nano antenna-reactor complexes to be utilized for photocatalysts comprising a reactive palladium catalyst and plasmonic aluminum nanocrystal antenna wherein the palladium is coupled with the aluminum antenna (Abstract, pg 8916 to 8919).  Swearer further discloses that the composition is useful for the reduction of acetylene by placing the composition in a reactor illuminating the composition with white light to produce ethylene (Results and Pg 8919) having a suitable wavelength which overlaps a plasmon resonance.
	Swearer does not discuss a method of making the photocatalyst. 
	Khan discloses a photocatalyst [0002] and method of making wherein the photocatalyst comprises an electrically conductive material (reactive) such as gold, ruthenium, rhenium, rhodium, palladium, silver, osmium, iridium, platinum or combinations thereof with a titania shell [0006] and [0076].  Applicant’s disclosure establishes gold and silver as plasmonic materials and palladium, platinum, ruthenium, rhodium, titanium and iridium as reactive components.  
	Khan further discloses that the photocatalyst can be produced using known catalyst preparation methods such as precipitation/co-precipitation [0071] with precursors comprising metal salts [0007] and [0078] although Khan does not disclose the particular formulation steps.
	Yazid discloses a method of forming gold nanoparticles on a zinc oxide support by the deposition-precipitation method.  The method steps generally comprise:
Forming a pre-cursor solution comprising gold (plasmonic) and zinc oxide,
Inducing precipitation,
Collecting the precipitate,
Heat treating the precipitate.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the generalized precipitation method of Yazid in the precipitation method of Swearer to form a photocatalyst with the plasmonic component coupled to the reactive component.
Considering Claim 13, the significance of Swearer, Khan and Yazid as applied to Claim 11 is explained above.
Swearer does not disclose the method of forming the disclosed photocatalyst.
Khan discloses that a titania salt is utilized (reactive component) (Example 2) while Yazid discloses the use of zinc, silver and gold (Plasmonic) salts to prepare the catalysts (Pg 641).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize salt precursors to form the photocatalyst of Swearer as taught by both Khan and Yazid.
Considering Claim 14, the significance of Swearer, Khan and Yazid as applied to Claim 11 is explained above.
Swearer discloses that the reactive component, palladium, is significantly less than the aluminum (reactive component) (Fig. 1) and refers to the palladium as “palladium islands” (Results) which is interpreted as meeting the limitation.
Considering Claim 16, the significance of Swearer, Khan and Yazid as applied to Claim 11 is explained above.
Swearer does not disclose annealing.
Khan discloses that the photocatalyst is calcined (annealing) at 500°C [0076] thereby falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the temperature of Khan to anneal the photocatalyst of Swearer.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 17 to 19, the significance of Swearer, Khan and Yazid as applied to Claim 11 is explained above.
Swearer discloses that the reactive component is palladium and that the plasmonic material is aluminum and refers to the palladium as “palladium islands” wherein the two are alloyed (Fig. 1 and Results).
Considering Claim 20, the significance of Swearer, Khan and Yazid as applied to Claim 11 is explained above.
Swearer discloses a reduction of acetylene to ethylene (Pg. 8919).
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearer et al. (NPL, PNAS v113, no.32, pp 8916-8920, 2016) hereafter Swearer in view of Khan et al. (WO 2017/037599) hereafter Khan refer to US 2018/0243727 and Yazid et al. (NPL, Turk. J. Chem., v34, no.4, pp 639-650, 2010) hereafter Yazid as applied to Claim 11 and further in view of Trudel et al. (US 2014/0213441) hereafter Trudel.
Considering Claim 12, the significance of Swearer, Khan, and Yazid as applied to Claim 11 is explained above.
Swearer does not disclose a particular form of the catalyst.
Trudel discloses a composition useful as a photocatalyst [0053] wherein the catalyst is applied as a film (Examples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to apply the catalyst of Swearer as a film as taught by Trudel and would be motivated to do so as a matter of design choice.
	Considering Claim 15, the significance of Swearer, Khan and Yazid as applied to claim 11 is explained above.
	Swearer does not disclose the fabrication conditions of the disclosed photocatalyst.
	Trudel discloses a composition useful as a photocatalyst [0053] wherein various treatments may optimize or tune the composition’s properties such as annealing at selected temperatures and under oxidizing or reducing atmospheres [0050] making these conditions result effective variables.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine whether annealing in an oxidative or reducing atmosphere leads to improved performance through routine experimentation.
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732